      Case: 1:18-cr-00408-CAB Doc #: 39 Filed: 11/21/19 1 of 2. PageID #: 239




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      :        CASE NO. 1:18CR00408
                                               :
               Plaintiff,                      :
                                               :        JUDGE CHRISTOPHER A. BOYKO
       vs.                                     :
                                               :
JOSEPH R. HURLEY,                              :        DEFENDANT’S UNOPPOSED
                                               :        MOTION TO CONTINUE
               Defendant.                      :


       Defendant, through counsel, respectfully moves this Honorable Court for a 45-day

continuance of the Final Pretrial, Trial and all dates/deadlines listed in the Court’s pretrial order.

The reason for this request is that negotiations are ongoing. The ends of justice served by granting

this motion outweigh the best interests of the public and Mr. Hurley in a speedy trial. 18 U.S.C.

§3161(h)(7)(A).

       For this reason, counsel requests a 45-day continuance of all dates and deadlines listed in

the Court’s Order of September 20, 2019. Assistant U.S. Attorney Michael Sullivan has advised

that the government has no objection to this request.

       For these reasons, Mr. Hurley requests that the Court grant this motion.

                                               Respectfully submitted,

                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928

                                               /s/Edward G. Bryan
                                               EDWARD G. BRYAN
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0055556
                                               1660 West Second Street, Suite #750


                                                   1
Case: 1:18-cr-00408-CAB Doc #: 39 Filed: 11/21/19 2 of 2. PageID #: 240



                                Cleveland, OH 44113
                                (216) 522-4856 Fax: (216)522-4321
                                E-mail: edward_bryan@fd.org




                                   2
